Me. Justice Holloway:
I dissent. The answer of the district court admits that that court has acted in considering the motion to strike the answer and affidavits in support thereof; has issued an order to show cause why such motion to strike should not be granted, and, upon objection made that the court had no jurisdiction to determine such motion or strike out such answer, that court has heard argument thereon and has overruled such objection; and, further, after such consideration that court now declares that it “will hold that the court has power to strike out the answer under section 3306 of the Code of Civil Procedure in a proper case.” These admissions show that the court has proceeded in this matter relative to the motion to strike, was proceeding therein at the time the alternative writ herein was issued, and, notwithstanding the denials of certain allegations of paragraph 6 of relator’s petition herein, when we consider that the facts are not in controversy, and that the law applicable has already been determined by the district court, and held to be constitutional, and applicable to such a motion to strike, it becomes apparent, so far as this record discloses the purpose of that court, that such court will, unless restrained, further proceed, and will- strike out the relator’s answer.
Section 1980 of the Code of Civil Procedure provides that the writ of prohibition arrests the proceedings of any tribunal exercising judicial functions when such proceedings are with*401ont or in excess of the jurisdiction of sucb tribunal. Certainly tbe tribunal (district court) was proceeding, and, if it reached tbe correct conclusion in bolding section 3306, above, constitutional, tbat court was, at tbe time tbis application was made, proceeding witbin jurisdiction; if it erred, and if in fact tbat section is unconstitutional, then all proceedings taken by tbe court under tbat section are coram non judice, and prohibition ought to lie, as tbe case is then brought squarely witbin tbe provisions of section 1980, above, defining tbe purpose and extent of tbe writ of prohibition. So far as tbe motion to strike out relator’s answer in tbe lower court is concerned, there is no contention whatever tbat tbe proceedings bad in tbat matter were taken under any other authority than section 3306, above; and to bold tbat tbe district court can properly proceed in tbe bearing and determination of tbe motion to strike is for tbis court in effect to bold tbat section constitutional, though not doing so in terms.
If it be said tbat tbis application is prematurely made, for tbe reason tbat tbe court has not yet acted to relator’s injury, a curious condition is presented; for, after tbe lower court has acted, and has stricken tbe answer of relator from tbe files, it would hardly be contended tbat prohibition will then lie to restrain tbe court from doing what it has already done. So that an application made before tbe court acts on tbe motion is premature, and one made after tbe court acts is too late.
In State ex rel. Anaconda Co. v. District Court, 30 Mont. 529, 77 Pac. 312, tbe district judge bad merely indicated bis intention to proceed and preside at tbe trial and try a cause after a disqualifying affidavit bad been filed, and, upon application of tbe party filing tbe disqualifying affidavit tbis court issued an alternative writ of prohibition, and upon tbe final bearing determined tbe constitutionality of tbe statute under which sucb disqualifying affidavit was filed, and by peremptory writ prohibited tbe district judge from proceeding further in tbe matter. Certainly in tbat instance tbe mere announced determination of tbe district judge to preside at tbe trial of *402that cause could uot, of itself, injure anyone, but the relief was granted to prevent the injury which it was claimed would result.
As said above, if the statute (section 3306) is unconstitutional, then the district court was without jurisdiction; if the statute is constitutional, the court was acting within jurisdiction; and therefore it seems to me incumbent upon this court to determine the only question which was argued and submitted for determination, namely: Is section 3306 constitutional? It seems to me that this question should be determined on its merits, and this proceeding not dismissed upon a purely technical question of practice, and one suggested by this court itself, and not argued or considered by counsel for either party. It seems to me that, if prohibition is not the proper remedy in this instance, it is of little, if any, practical use whatever. I am of the opinion that it is the proper remedy, that it was properly invoked, and that this court should determine this application upon its merits.